Name: Commission Regulation (EEC) No 2390/81 of 19 August 1981 amending Commission Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 81 Official Journal of the European Communities No L 234/ 15 COMMISSION REGULATION (EEC) No 239Q/81 of 19 August 1981 amending Commission Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine With effect from 1 October 1981 , all imports into the Community from non-member countries of cultivated mushrooms prepared or preserved in vinegar or in acetic acid, within subheading 20.01 C of the Common Customs Tariff, shall also be subject to submission of an import licence .' Article 2 Article 6 of Regulation (EEC) No 818/80 is hereby replaced by the following : Article 6 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 818/80 (3 ) of 1 April 1980 laid down protective measures appli ­ cable to imports of mushrooms in brine ; Whereas, for some time now, imports into the Community of quantities of mushrooms in brine but prepared or preserved in vinegar have been recorded ; whereas these quantities are imported freely and used in the Community for manufacturing preserved mush ­ rooms ; whereas these imports therefore contribute to reducing the effect of the protective measures laid down for mushrooms in brine and affect the market for preserved mushrooms ; Whereas, in this situation , the measures applicable to mushrooms in brine should be extended to cover mushrooms prepared or preserved in vinegar or in acetic acid ; Whereas account should be taken of the special situa ­ tion of products in course of consignment to the Community at the time this Regulation is published ; whereas, for this purpose, priority should be given to imports of the said products ; whereas, however, in order to avoid worsening the market situation , it is necessary to lay down that such imports should be set off against those which may be made for each quarter and defined by Regulation (EEC) No 818/80 , 1 . Notwithstanding Article 3 (4) and Article 5, import licences shall be issued for the quantities of cultivated mushrooms prepared or preserved in vinegar which are en route to the Community on 20 August 1981 , provided that the party concerned  submits an application by 27 August 1981 , and  in so doing provides proof to the satisfaction of the competent authorities of the Member State concerned that the quantities in question were en route to the Community on the date speci ­ fied above . These quantities, in respect of which the parties concerned obtained import licences pursuant to para ­ graph 1 , shall be deducted from those in respect of which the party concerned may obtain import licences under Articles 4 or 5 for imports to be effected each quarter.' HAS ADOPTED THIS REGULATION : Article 1 Article 3 The following subparagraph is hereby added to Article 1 ( 1 ) of Regulation (EEC) No 818/80 : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (!) OJ No L 73 , 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3 ) OJ No L 89 , 2 . 4 . 1980 , p . 5 . No L 234/ 16 Official Journal of the European Communities 20 . 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1981 . For the Commission Poul DALSAGER Member of the Commission